Title: To Alexander Hamilton from Leonard M. Cutting, 1 September 1792
From: Cutting, Leonard M.
To: Hamilton, Alexander



Dear Sir
New York 1st: Septr 1792.

The money which you directed Mr Seton to pay to me in behalf of Baron Steuben was at the time passed to my Credit at the Bank where it has remained ever since. I considered it as a trust and have not appropriated a farthing of it even to a temporary purpose. The money would before now have been paid to Mr De La Forest’s order—But you will recollect that in a conversation had between us three in Philadelphia it was understood that the Assigt of the judgment was to be settled there between you & him & of which you was to advise me when it should be effected and on such advice I was to pay the money. This was for your greater security & satisfaction. Now some time passed after my return to N York—I received no letter which I waited for previous to making the payment; I then went into the Genessee Country where by sickness I was detained longer than I expected and did not return to this place till the day before yesterday. I have been called upon for the money & request to know if you have any objections to my paying it over? As it is my earnest desire that while my Client is paid, you should be secure and satisfied.
I am with the Greatest   Esteem & Respect Your   Most Obedt:
L. M. Cutting.
